Order affirmed, with ten dollars costs and disbursements. All concur, except Dowling, J., who dissents and votes for reversal on the law and for denial of the motion of the defendant trust company and for granting of the plaintiff’s and defendants’ Schoellkopf motion for judgment on the pleadings. (The order grants the motion of defendant trust company to strike out certain parts of a complaint and denies motions by plaintiff and defendants Schoellkopf for judgment on the pleadings.) Present — Crosby, Lewis, Cunningham, Taylor and Dowling, JJ.